HORNBECK, J.
I concur in the judgment refusing the writ upon the opinion of Judge Barnes as to the effect of the dismissal entry in this court on the rights of the parties but differ upon the statement “That the plaintiff * * * had a perfect right to withdraw her notice of appeal prior to the filing of the same in the Court of Appeals.”
If the majority opinion is sound, upon the right of the plaintiff to withdraw her notice of appeal in the Common Pleas Court, then all that was subsequently done in the Court of Appeals was unnecessary, unauthorized and without effect. The proposition upon which we differ presents a new and important question of procedure under the Appellate Code of 1936.
Section 12223-4 GC is conclusive of the effect of filing the notice of appeal in the trial court,
“The appeal shall be deemed perfected when written notice of appeal shall be filed with the lower court, * * *. Where leave to appeal must first be obtained, notice of appeal shall also be filed in the appellate court. After being duly perfected, no appeal shall be dismissed without notice to the appellant, and no step required .to be taken subsequent to the perfection of the appeal shall be deemed to be jurisdictional.”
What is a perfected appeal? It is the completed act which places the appeal within the jurisdiction of the appellate court. In furtherance of the purpose of the legislators to simplify appellate procedure they plainly stated that the one requisite to the transfer of jurisdiction from the trial court to the reviewing court was the filing of the notice of the appeal with the trial court. They could as well have provided that the notice also be filed m the appellate court or, that it be filed in the reviewing court only, but did not choose to do either. They say, however, that no step required to be taken subsequent to the perfection of the appeal shall be deemed to be jurisdictional.
Other steps may be taken in both types of appeal to the Court of Appeals as provided by §12223-8, GC, providing for transcript of record, etc., from the trial court and by Rule XV, Courts of Appeals of Ohio, 52 Oh Ap XLIX, providing for “Prerequisites to Court Action” in the appellate court.
Rule XV is intended to require that the appeal be docketed and numbered in the appellate court before the court will make any *371■order on the appeal which may be accomplished either by compliance with §12223-8 GC, or, by filing with the Clerk of the Court of Appeals either the notice of appeal or an authenticated copy thereof. But neither the steps provided by the statute nor by the rule “required to be taken subsequent to the perfection of the appeal” affect jurisdiction which at all times after the proper filing of the notice has been in the Court of Appeals.
In the instant case the action authorized by the Domestic Relations Judge was the withdrawal of the appeal. This was tantamount to a dismissal of the appeal which was a jurisdictional act requiring the consent of the court. If the judge had the power to act upon the request of one party, the appellant, he had like power to act upon the motion of the other party and if he had that power at all he could act if the parties were in adverse relation to each other on the motion to dismiss. This power' to decide is jurisdictional, and the right to so act must be vested with some one tribunal. It can not be reposed in two courts at the same time. It was for all purposes by the act of the filing of the notice of appeal vested in this Court of Appeals.
The procedure which the appellee adopted by having the appeal docketed and numbered in this court was correct and brought it before the court for all purposes.
“An appellant can not withdraw or dismiss his appeal as a matter of right. The power to dismiss rests solely in the court, and the right of the appellant to voluntarily dismiss his own appeal can be exercised only subject to the discretion of the court.” 2 O. Jur. 561, citing several Ohio cases among which is Walker, et al., v Jenny, Administrator, et al., 10 O. C. C. (N. S.) 586. In the cited case, Swing, P. J., says,
“We know of no provision of our statute which authorizes an appellant to dismiss an appeal when perfected and we think there is no such power. Such power rests solely in the court, and in order to give this dismissal any effect, it must be construed" as the judgment of the court.”
In the early case of Emerick v Armstrong, et al., 1 O. 515 the court held, in substance that appeal is purely a creature of statute; the arbitrary act of a party perfects the appeal and gives jurisdiction to the reviewing court. The cases cited and from which I have quoted, treat of appeal as it was known prior to the Appellate Code of 1936, but the principle announced and' discussed is applicable to a perfected appeal as defined in §12223-4 GC.
The filing of the notice of appeal, as provided by §12223-4, GC,. is the only act necessary to give the Court of Appeals jurisdiction.
Ohlgrim & Son v Wolf, 65 Oh Ap 172; 18 OO 360; 29 N. E., 436; Watsek v Whetstone, 34 Abs 442; Langhorne v Langhorne, 22 Abs 178.
*372Of course an appeal on questions of law and fact may not be completed until bond given, when required.
Cramer v Cramer, 63 Oh Ap 358; 14 OO 35; 26 N. E, (2d), 785.